Citation Nr: 9900352	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-44 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
numbness of the mouth.  

2.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for numbness of the 
mouth.  

3.  Entitlement to a compensable disability evaluation for a 
right knee laceration scar.  

4.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for a right knee 
laceration scar.  

5.  Entitlement to a compensable disability evaluation for 
left foot plantar warts.  

6.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for left foot plantar 
warts.  

7.  Entitlement to an effective date prior to March 29, 1996 
for the award of service connection for claustrophobia with 
anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1990 to January 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which established 
service connection for claustrophobia with anxiety; assigned 
a 10 percent evaluation for that disability; established 
service connection for numbness of the mouth, a right knee 
laceration scar, and left foot plantar warts; assigned 
noncompensable evaluations for those disabilities; and 
effectuated the award of service connection for the veterans 
disabilities as of March 29, 1996.  In August 1996, the 
veteran submitted a notice of disagreement with those 
portions of the June 1996 rating decision which assigned 
noncompensable evaluations for numbness of the mouth, a right 
knee laceration scar, and left foot plantar warts and an 
effective date of March 29, 1996 for the awards of service 
connection for claustrophobia with anxiety, numbness of the 
mouth, a right knee laceration scar, and left foot plantar 
warts.  In August 1996, the RO issued a statement of the 
case.  In October 1996, the veteran submitted a substantive 
appeal in which he requested a hearing before a Member of the 
Board sitting at the RO.  In November 1997, the veteran 
informed the RO that he no longer desired a hearing before a 
Member of the Board sitting at the RO and requested a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In an undated written statement received by the Board in 
September 1998, the veteran again requested a hearing before 
a Member of the Board sitting at the RO.  


REMAND

In September 1998, the veteran requested a hearing before a 
Member of the Board sitting at the RO.  Accordingly, this 
case is REMANDED for the following action: 

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veterans claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Veterans 
Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administrations ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
- 2 -
